Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered May 10, 2002, convicting him of assault in the second degree (two counts), resisting arrest, obstructing governmental administration in the second degree, and violations of Vehicle and Traffic Law §§ 1163 (d) and 1180 (a), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People’s remarks on summation constituted reversible error is unpreserved for appellate review. The defendant either failed to object to the remarks, made only a general objection, or moved belatedly for a mistrial (see CPL 470.05 [2]; People v Malave, 7 AD3d 542 [2004]; People v White, 5 AD3d 511 [2004]; People v Williams [Sean], 305 AD2d 703 [2003]; People v Jones, 294 AD2d 517 [2002]). In any event, the challenged remarks either were fair comment on the evidence, permissive rhetorical comment, or responsive to the defense counsel’s summation (see People v Filipe, 7 AD3d 539 [2004]; cf. People v Ashwal, 39 NY2d 105 [1976]). Cozier, J.P., S. Miller, Mastro and Rivera, JJ., concur.